                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      AJAY MALHOTRA,                                  Case No. 19-cv-06416-MMC
                                                         Plaintiff,                      ORDER AFFORDING OPPORTUNITY
                                  8
                                                                                         TO FILE SURREPLY; VACATING
                                                   v.                                    JANUARY 10, 2020 HEARING
                                  9

                                  10     SONIM TECHNOLOGIES, INC., et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the following motions, each filed December 20, 2019:

                                  14   (1) Motion "for Appointment as Lead Plaintiff and Approval of Lead Counsel," filed by

                                  15   David Sterrett ("Sterrett"); (2) Motion "for Appointment as Lead Plaintiff, and Approval of

                                  16   His Selection of Lead Counsel," filed by Lyndon Maither ("Maither"); and (3) Motion "for

                                  17   Appointment as Lead Plaintiff and Approval of Lead Counsel," filed by Ajay Malhotra and

                                  18   Andre Ling Bin Zulkifli ("Malhotra/Zulkifli"). Sterrett has filed opposition to Maither's

                                  19   motion, to which Maither has replied, and Maither has filed opposition to Sterrett's

                                  20   motion, to which Sterrett has replied. Malhotra/Zulkifli have filed a statement of non-

                                  21   opposition to the motions filed by the other movants. Having read and considered the

                                  22   papers filed in support of and in response to the above-referenced motions, the Court, as

                                  23   set forth below, finds it appropriate to afford Maither a limited opportunity to file a surreply

                                  24   in response to new material provided in support of Sterrett's reply.1

                                  25          In the instant complaint, Malhotra, on behalf of a putative class, alleges claims

                                  26   under Sections 11 and 15 of the Securities Act. The movants seek appointment as lead

                                  27
                                              1
                                  28              The hearing scheduled for January 10, 2020, is hereby VACATED.
                                  1    plaintiff for such class.

                                  2           Under the Private Securities Litigation Reform Act, a district court "shall appoint as

                                  3    lead plaintiff the member or members of the purported plaintiff class that the court

                                  4    determines to be most capable of adequately representing the interests of class

                                  5    members." See 15 U.S.C. § 77z-1(a)(3)(B)(i). "The 'most capable' plaintiff – and hence

                                  6    the lead plaintiff – is the one who has the greatest financial stake in the outcome of the

                                  7    case, so long as he meets the requirements of Rule 23 [of the Federal Rules of Civil

                                  8    Procedure]," see In re Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002), "in particular, those

                                  9    of 'typicality' and 'adequacy,'" see id. at 730 (quoting Rule 23).

                                  10          Here, it is undisputed that Sterrett has the greatest loss. (See Heikali Decl. Ex. C

                                  11   (asserting Sterrett's losses are $43,441.90); Gilmore Decl. Ex. C (asserting Maither's

                                  12   losses are between $15,200.39 and $19,951.65).) Additionally, there is no dispute, and
Northern District of California
 United States District Court




                                  13   the Court finds, Sterrett's claims are typical of those of the class members, in that, like

                                  14   other putative class members, (1) he purchased shares in defendant Sonim

                                  15   Technologies, Inc. ("Sonim") after defendants allegedly made false and misleading

                                  16   statements about Sonim's financial picture and (2) he continued to own such shares on

                                  17   the date Sonim's share price allegedly fell in response to certain truthful disclosures

                                  18   made by defendants. See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)

                                  19   (holding "representative claims are 'typical' if they are reasonably co-extensive with those

                                  20   of absent class members").

                                  21          With respect to adequacy, Sterrett relies on the statements in his "Certification of

                                  22   Proposed Lead Plaintiff" filed in support of his motion, and, in particular, on his

                                  23   statements therein that he has selected experienced counsel to represent him,2 he did

                                  24   not purchase the subject securities at the direction of counsel, and he is willing to serve

                                  25   as a representative plaintiff and to provide testimony in support of the class claims. (See

                                  26
                                              2
                                  27          According to its resume, Faruqi & Faruqi, LLP, the firm selected by Sterrett, has
                                       extensive experience representing plaintiffs in class action securities fraud litigation.
                                  28   (See Heikali Decl. Ex. D.)

                                                                                     2
                                  1    Heikali Decl. Ex. B.) In opposition to Sterrett's motion, Maither argues Sterrett's showing

                                  2    nonetheless is deficient in that Sterrett did not provide in his motion "even the most basic

                                  3    background information about himself." (See Maither's Opp. at 2:1-2.) Although Sterrett

                                  4    contends such additional information is not required at this stage of the litigation, he has

                                  5    filed in support of his reply a declaration in which he sets forth information about his

                                  6    background, which facts, read in connection with the showing made in his motion, appear

                                  7    sufficient to show Sterrett would be an adequate representative. As those additional

                                  8    facts were not, however, provided prior to the reply, Maither has not had an opportunity to

                                  9    respond.

                                  10          Accordingly, if Maither wishes to file a surreply, limited to three pages in length

                                  11   exclusive of exhibits, Maither shall file such response no later than January 15, 2020, as

                                  12   of which date, unless the parties are otherwise advised, the motions will stand submitted.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: January 7, 2020
                                                                                                MAXINE M. CHESNEY
                                  16                                                            United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
